*289ORDER DENYING REVIEW
A review of Court of Appeals files indicates the Court has not issued a decision in the above-entitled case.
A Petition for Review of an October 10, 2007 Tribal Trial Court Order was timely filed by Plaintiff/Appellant Judy Red Boy. Appellant Red Boy seeks review of the Tribal Trial Court’s Order following a hearing reviewing a permanent Order to Restrain between Appellant Red Boy and Appellee Douglas. The permanent Order to Restrain was issued on July 10, 2006, At the hearing, the Fort Peck Tribal prosecutor asked the Court to review the Order to Restrain and to set a peace bond between the two Parties. Following testimony from both parties, and arguments of the tribal prosecutor, the Court entered an Order directing Appellant Red Boy and Appellee Douglas each to post a $500 cash bond. The Order further stated that any future violations of the Order to Restrain will result in forfeiture of the peace bond and the filing of criminal charges against the violating party.
As basis for the appeal, Appellant Red Boy asserts: (1) that the Court was not in possession of all relevant facts when it issued its decision as investigation of allegations of violations of the Order were ongoing and (2) the amount of the peace bond is too high in view of Appellant Red Boy’s income. We deny review in accordance with the following.
This Court does not function as a court to substitute its judgment for that of the Fort Peck Tribal Court. The Tribal Trial Court reviewed the evidence and viewed the parties’ testimony in person. This Court finds that the judgment and order entered in the matter are supported by substantial evidence, and there is no basis to review or set aside such judgment and order. The Fort Peck Court of Appeals shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. II CCOJ § 202.
Therefore,
HEREBY ORDERED that the Petition for Review is denied.